Citation Nr: 0713735	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1974 to 
November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
on appeal was originally before the Board in March 2005 when 
the claim was denied (along with three other issues).  

The appellant appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In an August 2006 decision, the Court remanded 
that portion of the Board's March 2005 decision which denied 
service connection for PTSD back to the Board for additional 
evidentiary development.  That portion of the Board's March 
2005 decision which denied claims of entitlement to service 
connection for low back strain and a right hip disorder and 
which denied an increased rating for a boxer's fracture of 
the right fifth metacarpal was not affected by the Court's 
August 2006 decision.  These issues are no longer in 
appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The Board denied service connection for PTSD in 
March 2005.  The claim was denied based on a lack of verified 
stressors.  

The August 2006 Joint Motion for Partial Remand indicates 
that VA failed in its duty to assist the veteran with his 
claim by not requesting a search of service department 
records in an attempt to verify stressors reported by the 
veteran.  

In an April 2001 stressor statement, the veteran reported the 
following stressful incidents: racial tensions on Treasure 
Island; seeing a group of black men stabbing two boys and 
then chasing him; being blasted with a fire hose off the pier 
and into San Francisco Bay; receiving a Captain's mast for 
fighting; witnessing his roommates beating their Chief and 
their subsequent conviction/incarceration for attempted 
murder; torturing Viet Cong detainees on Turtle Island; his 
own charge and acquittal of attempted murder; and someone 
trying to kill him in a Shore Patrol 10-ton truck.  The 
veteran provided testimony before the local RO via 
videoconference in September 2003.  He testified that he was 
not basing his claim on combat exposure.  He stated that he 
did not have any combat duty in Vietnam.  He described the 
following stressful incidents: constant racial fights on 
Midway Island, his roommates were incarcerated for attempted 
murder; being arrested for slaying goony birds; his own 
arrest for attempted murder of a Navy Seal; and talking 1500 
men into charging the quarter deck on Midway to take over the 
island.

The Joint Motion observed that no attempt had been made to 
verify the arrest and conviction of the appellant's roommates 
with records from the base command at Midway.  There was also 
no evidence of any attempt being made to verify any of the 
alleged race riots or the assault alleged to have occurred on 
Treasure Island.  

The Board finds the issue of entitlement to service 
connection for PTSD must be remanded for additional 
evidentiary development in order to comply with the August 
2006 Joint Motion and Order.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence needed to establish 
both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Contact the veteran and ask that he 
provide as much descriptive information 
as possible regarding his alleged in-
service stressors.  Advise him that 
additional information is needed to 
verify his reported stressors.  
Thereafter, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, DD Form 
214 and the veteran's service personnel 
records, along with any other supporting 
documents, should be submitted to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), at 7701 
Telegraph Road, Kingman Building, Room 
2C08 Alexandria, VA 22315-3802, for 
verification.  Any additional development 
recommended by that office should be 
accomplished by the RO.  VA should also 
attempt to verify the reported incidents 
at Midway and Treasure Island via the 
appropriate service departments.  

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the veteran's claim 
should be readjudicated.  If the claim 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

